     Case 2:20-cv-00131-KJM-AC Document 22 Filed 08/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   William J. Whitsitt,                               No. 2:20-cv-00131-KJM-AC
12                               Plaintiff,             ORDER
13           v.
14
     City of Stockton, et al.,
15
                                 Defendants.
16

17          The motion to reopen at ECF No. 20 is denied. See Fed. R. Civ. P. 60(b); Delay v.

18   Gordon, 475 F.3d 1039, 1043 (9th Cir. 2007); Am. Ironworks & Erectors, Inc. v. N. Am. Const.

19   Corp., 248 F.3d 892, 899 (9th Cir. 2001). The motion to reopen at ECF No. 17 and the Findings

20   and Recommendations at ECF No. 18 remain pending.

21          IT IS SO ORDERED.

22   DATED: August 16, 2021.

23




                                                   1
